Name: 79/843/EEC: Council Decision of 9 October 1979 appointing a member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-16

 Avis juridique important|31979D084379/843/EEC: Council Decision of 9 October 1979 appointing a member of the Advisory Committee on Training in Nursing Official Journal L 260 , 16/10/1979 P. 0009 - 0009****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 18 , 25 . 1 . 1979 , P . 25 . COUNCIL DECISION OF 9 OCTOBER 1979 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 79/843/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/85/EEC ( 2 ) THE COUNCIL APPOINTED MR W . KEHM AS A MEMBER OF THE ABOVEMENTIONED COMMITTEE FOR THE PERIOD ENDING 14 JANUARY 1982 ; WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY NOMINATED MR H . PABEL ON 14 SEPTEMBER 1979 , WITH A VIEW TO REPLACING MR W . KEHM , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR HERMANN PABEL IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF MR WOLFGANG KEHM FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , I.E . UNTIL 14 JANUARY 1982 . DONE AT LUXEMBOURG , 9 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT D . O ' MALLEY